DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/22/2019 was filed is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the body" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  Meanwhile, Examiner submits that claim 2 in line 4 (of which claim 4 depends upon) recites “a body portion”.  Thus, as best understood by portion” so as to establish proper antecedence with respect to “body portion” of claim 2.

Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
The nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).
Claim 1 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10 and 11 of copending application No. 16/452985 (reference application hereinafter referred to as “application ‘985”). Although the claims at issue are not identical, they are not patentably distinct from each other because many of the claimed features and limitations overlap.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Examiner submits that “application ‘985
Regarding the non-patentably distinctness of the claims at issue, Examiner submits the following detailed analysis in the form of side by side comparison table, having claim features from respective claims of instant application matched with respect to reference claim(s) of application ‘985:
Claim 1 of Instant application 
Combined Claims 1, 10 and 11 of Application ‘985
A rail assembly, comprising: a track assembly; an elongate shaft mounted to the track assembly;
A track system, comprising: a track member; an elongate shaft mounted to the track member; (claim 1)
and a carriage assembly received within the track assembly, wherein the carriage assembly comprises a slider bracket, the slider bracket comprising: a first ramp portion; and a second ramp portion, wherein the first and second ramp portions are disposed on opposite sides of the slider bracket, wherein the first and second ramp portions each define a receiving aperture
a carriage assembly operably coupled to the elongate shaft for movement therealong by a coupling assembly, wherein the coupling assembly includes a slider bracket having first and second ramp portions disposed on opposite sides thereof (claim 10)
wherein the first and second ramp portions include receiving apertures disposed therethrough (claim 11)
the elongate shaft is received through the receiving apertures of the first and second ramp portions. 

and further wherein the elongate shaft is received through the receiving apertures of the first and second ramp portions. (claim 11)


As seen from above claim analysis, claimed invention of claim 1 of instant application is directly read on by combined claims 1, 10 and 11 of application ‘985, and therefore, at least one examined application claim of instant application is not patentably distinct from the reference claim(s) because the claim 1 would have been obvious over, claims 1, 10 and 11 of application ‘985.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Napau et al. (US 20190202322 A1).
Regarding claim 1, Napau discloses a rail assembly (Napau Fig. 1), comprising: a track assembly (Fig 1, seat track assembly 16); an elongate shaft (Fig. 2, spindle screw 56) mounted to the track assembly ([0053], spindle screw 56 may be secured to lower track 20 and/or to the vehicle floor); and a carriage assembly (Figs 1 and 3, upper track 22) received within the track assembly (Figs 1 and 3, upper track 22 received within lower track 20 of the seat track assembly 16), wherein the carriage assembly comprises a slider bracket (Figs 3, 4, 7, upper track 22 includes a support member 74), the slider bracket (Figs 3, 4, 7, support member 74) comprising: a first ramp portion (Fig. 4, proximal arm 86); and a second ramp portion (Fig. 4, distal arm 88), wherein the first and second ramp portions are disposed on opposite sides of the slider bracket (Fig. 4, proximal arm 86 and distal arm 88 are on opposite sides of support member 74), wherein the first and second ramp portions each define a receiving aperture (Fig. 3 shows two apertures for proximal arm 86 and distal arm 88, Fig. 5 shows apertures 96, 102), and wherein the elongate shaft is received through the receiving apertures of the first and second ramp portions (Figs 2 and 5 shows spindle screw 56 received through apertures of proximal arm 86 and distal arm 88).

Regarding claim 2, Napau discloses wherein the slider bracket (Figs 3, 4, 7, support member 74) further comprises: an intermediate portion (Figs 4 and 5, base 84, [0057]) that is positioned between the first and second ramp portions (Figs 4 and 5, base 84 positioned between proximal arm 86 and distal arm 88), wherein the elongate shaft is positioned between the intermediate portion and an exterior surface of a body portion of the carriage assembly (Figs 2 and 3, spindle screw 56 positioned between base 84 and a surface of upper wall 38 of upper track 22). 

Regarding claim 3, Napau discloses wherein the carriage assembly (Figs 1 and 3, upper track 22) further comprises: a gear box (Figs 3-7, including gear 82, cylindrical worm 80, spindle nut, [0056], with covers 114, 116) positioned between the intermediate portion of the slider bracket and the exterior surface of the body portion of the carriage assembly (Figs 2-4, gear box (gear 82, worm 80, spindle nut and covers 114, 116) positioned between base 84 and a surface of upper wall 38 of upper track 22).

Regarding claim 4, Napau discloses wherein the slider bracket (Figs 3, 4, 7, support member 74) further comprises: a leading edge of the first ramp portion that includes a first curved portion (leading edge of proximal arm 86 has a first curved portion, see annotated figure (a) below for Fig. 4); and a trailing edge of the second ramp portion that includes a second curved portion (trailing edge of distal arm 88 has a second curved portion, see annotated figure (a) below for Fig. 4), the curved portions of the leading and trailing edges each being positioned between the elongate shaft and the body of the carriage assembly (Fig. 2-4, annotated first and second curved portions are 
Annotated Figure (a) of Fig. 4

    PNG
    media_image1.png
    684
    783
    media_image1.png
    Greyscale


Regarding claim 5, Napau discloses wherein the slider bracket (Figs 3, 4, 7, support member 74) further comprises: a first planar portion (Fig. 4, proximal leg 90) positioned between the first ramp portion and the leading edge (see annotated figure (b) below for Fig. 4, proximal leg 90 position between “leading edge” and proximal arm 86, under broadest reasonable interpretation, “leading edge” is interpreted as being leading edge of the support member 74, since no specific element is defined with respect to “leading edge” in the claim, such as “leading edge of the first ramp portion”); and 38a second planar portion (Fig. 4, distal leg 92) positioned between the second ramp portion and the trailing edge, (see annotated figure (b) below for Fig. 4, distal leg 92 positioned between distal arm 88 and “trailing edge”, under broadest reasonable interpretation, is interpreted as trailing edge of the support member 74) wherein the first and second planar portions define shaft-receiving slots that provide a support surface to the elongate shaft (Fig. 4, proximal leg 90 and distal leg 92 have shaft-receiving slots, which are proximal retaining feature 108 and distal retaining feature 110). 
Annotated Figure (b) of Fig. 4

    PNG
    media_image2.png
    681
    815
    media_image2.png
    Greyscale


Regarding claim 6, Napau discloses further comprising: an engagement aperture defined by the track assembly; and a support assembly mounted to the track assembly at the engagement aperture (Because Examiner could not find any support from drawings and/or the specification of instant application for “engagement aperture”, as a result, for the sake of facilitating compact prosecution, Examiner is hereby interpreting 
Annotated Figures (c) of Fig. 1 and Fig. 3

    PNG
    media_image3.png
    633
    1148
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    691
    1093
    media_image4.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 7-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Napau et al. (US 20190202322 A1) in view of Li (CN 201961185U).

Regarding claim 7, Napau discloses wherein the support assembly (Fig. 1, an assembly (not labelled) shown in annotated Fig. 1 previously above; carriage assembly 50 in Fig. 3 and [0052] interpreted as a support assembly) comprises: a housing; ([0052] ball-cage assembly 52).  
However, Napau fails to disclose the support assembly comprising an engagement feature that is extendable relative to the housing, wherein the engagement feature is operable between a deployed position and a retracted position relative to the housing, and wherein the engagement feature is actuated to the retracted position by the slider bracket.  
Meanwhile, belonging to analogous art of automotive seat slide rail assembly, Li (CN 201961185U) teaches support assembly ([0032]-[0033], Fig. 2, locking assembly 300 and mounting plate 202) comprising an engagement feature (Fig. 3, lock pin 310) that is extendable relative to the housing (lock pin 310 extends up and down direction relative to locking assembly 300; [0043]), wherein the engagement feature is operable between a deployed position and a retracted position relative to the housing, ([0040] lock pin 310 moves upward, so that locking component is at unlocking state, and upper slide rail 200 can slide relative to lower slide rail 100 (retracted position); [0041] and [0043], lock pin 310 moves downward, locking state is achieved for upper slide rail with respect to lower slide rail (deployed position)) and wherein the engagement feature is actuated to the retracted position by the slider bracket 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Napau and Li, and to modify the electrical power vehicle seat track assembly / seat length adjuster assembly of Napau with the automotive seat slide rail assembly configured with locking mechanism of Li, which includes an engagement feature (lock pin) operable between a deployed position and a retracted position for fixing the vehicle seat positions based on at least following articulated reasoning: For example, [0002] of Li expressly describes that in order to maintain the seat body position after an adjustment to seat position is finished, a slide rail mechanism is further provided with a locking assembly to the slide rail mechanism, and the upper slide rail and lower slide rail are locked in place. In addition, [0042] of Li expressly describes further suggestion, motivation or benefits to adopt, such as the slide rail mechanism, configured with the locking mechanism using the lock pin of Li does not occupy any space in direction to the side of slide rail mechanism, but only to have longitudinal spatial movement of the slide rail mechanism, so as to make the slide rail mechanism occupying smaller space, thereby reducing interference with other device, so that the vehicle seat length adjuster rail assembly provides greater convenience to install.

Regarding claim 8, Napau fails to disclose wherein the engagement feature comprises: a first engagement member positioned at a first end of the engagement feature; and a second engagement member positioned at the first end of the engagement feature, wherein the first and second engagement members are spaced-apart from one another to define a receiving area therebetween.  

However, Li teaches wherein the engagement feature (Fig. 5, lock pin 310) comprises: a first engagement member (see annotated figure (d) of Fig. 5 below) positioned at a first end of the engagement feature (see annotated figure (d) of Fig. 5 below); and a second engagement member (see annotated figure (d) of Fig. 5 below) positioned at the first end of the engagement feature (see annotated figure (d) of Fig. 5 below), wherein the first and second engagement members are spaced-apart from one another to define a receiving area therebetween (see annotated figure (d) of Fig. 5 below).
Annotated Figure (d) of Fig. 5

    PNG
    media_image5.png
    724
    936
    media_image5.png
    Greyscale

By virtue of dependency upon claim 7, under same rationale as previously discussed for claim 7, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Napau and Li, and to modify Napau with Li to arrive at claimed invention of claim 8.

Regarding claim 9, Napau fails to disclose wherein the engagement feature includes a stem portion from which the first and second engagement members outwardly extend, and wherein the stem portion defines a second end of the engagement feature.  

However, Li discloses wherein the engagement feature includes a stem portion from which the first and second engagement members outwardly extend, and wherein the stem portion defines a second end of the engagement feature (referring to annotated figure (e) of Fig. 5 below showing an oval region of the lock pin 310 interpreted as being “stem portion” from which the first and second engagement members outwardly extends (refer also to above annotated figure (d));  “second end” of locking pin 310 is also identified):
Annotated Figure (e) of Fig. 5

    PNG
    media_image6.png
    644
    930
    media_image6.png
    Greyscale



Regarding claim 10,  Napau as modified by Li teaches wherein the elongate shaft is received within the receiving area between the first and second engagement members when the engagement feature is in the deployed position (Fig. 2, teachings from Napau can be combined together with teachings from Li, so that spindle screw 56 of Napau can be received within receiving area between first and second engagement members taught by Li (see annotated figure (f) of Fig. 5 of Li below) when the lock pin 310 of Li is in the deployed position; [0041] and [0043], lock pin 310 moves downward, locking state is achieved for upper slide rail with respect to lower slide rail (deployed position)).
Annotated Figure (f) of Fig. 5

    PNG
    media_image5.png
    724
    936
    media_image5.png
    Greyscale



Regarding claim 11, Napau discloses wherein the elongate shaft includes a threaded cylindrical body portion (Fig. 2, spindle screw 56 has a threaded cylindrical body portion; [0055] recites in part: “the spindle screw 56 may define a substantially cylindrical rod defining an axis A2 extending from the front end 62 to the rear end
64 , and having an outer thread 66 extending along”).

Regarding claim 12, Napau fails to disclose wherein the elongate shaft includes an upper notch and a lower notch disposed on opposite sides of the threaded cylindrical body portion.  However, Napau as modified by Li and in combination with additional modification based on common sense teaches wherein the elongate shaft includes an upper notch and a lower notch disposed on opposite sides of the threaded cylindrical body portion (spindle screw 56 include notches made disposed on opposite sides of the outer thread 66 of Napau, for explanations on teachings of notches, see below for details). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add upper and lower notches to the outer thread 66 of spindle screw 56 of Napau, so as to allow the lock pin 310 of Li to extend below the spindle screw 56 of Napau avoiding damaging the outer thread 66 based on common sense and background knowledge, and also able to reach the locking windows also a person of ordinary creativity, not an automaton. "KSR, 550 U.S. at 421, 82 USPQ2d at 1397. "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle."Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ."Id. at 418, 82 USPQ2d at 1396”; as a result, it makes sense that a person of ordinary skill in the art can combine teachings from Napau in view of Li alongside common sense reasoning and modification to arrive at the claimed feature wherein the elongate shaft includes an upper notch and a lower notch disposed on opposite sides of the threaded cylindrical body portion.  

Regarding claim 13, Napau fails to disclose wherein the first and second engagement members are received in the upper and lower notches, respectively, of the elongate shaft when the first and second engagement members are in the deployed position.  However, upon modification of Napau in view of Li, it would have been obvious to a person of ordinary skill in the art to modify Napau using teachings from Li based on the same rationales as previously discussed for claim 12, by virtue of dependency of claim 13 upon claim 12.  As a result, Napau in view of Li alongside  wherein the first and second engagement members are received in the upper and lower notches, respectively, of the elongate shaft when the first and second engagement members are in the deployed position.  

Regarding claim 14, Napau fails to disclose wherein the support assembly further comprises: a support bracket operably coupled to the housing and the track assembly.  

However, Li teaches wherein the support assembly ([0032]-[0033], Fig. 2, locking assembly 300 and mounting plate 202) further comprises: a support bracket operably coupled to the housing and the track assembly (Figs 3 and 4, support bracket can be guide piece 220, housing can be mounting plate 202 in Fig. 2, track assembly includes upper slide rail 200 in Fig. 4). 

 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Napau and Li, and to modify Napau with a locking mechanism which includes an engagement feature (lock pin) and support assembly of Li based on at least the following reasons: [0002] of Li expressly describes that in order to maintain the seat body position after an adjustment to seat position is finished, a slide rail mechanism is further provided with a locking assembly to the slide rail mechanism so that upper slide rail and lower slide rail are locked in place. [0042] of Li expressly describes the locking mechanism of Li does not occupy any space in direction to the side of slide rail mechanism, but only to have 

Regarding claim 15, Napau fails to disclose wherein the support bracket comprises a rear wall that defines a receiving aperture. However, Li teaches wherein the support bracket (Figs 3 and 4, guide piece 220) comprises a rear wall that defines a receiving aperture (Fig. 4, guide hole 221 on rear wall of guide piece 220). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Napau and Li, and to modify Napau with Li under same rationale as previously discussed for claim 14 by virtue of dependency of claim 15 upon claim 14.

Regarding claim 16, Napau fails to disclose wherein the receiving aperture of the rear wall receives a stem portion of the engagement feature. 

However, Li teaches wherein the receiving aperture of the rear wall receives a stem portion of the engagement feature (under broadest reasonable interpretation standard, Fig. 4, guide hole 221 of rear wall of guide piece 220 receives guide pin 340 (stem portion) of the engagement feature (Figs 3-4, interpreted alternatively as being 310/331/330/340 combined). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Napau and Li, and to 

Regarding claim 17, Napau fails to disclose wherein external forces experienced by the elongate shaft are transferred from the elongate shaft to the engagement feature.  

However, Napau in view of Li teaches an elongate shaft (Fig. 2 of Napau, spindle screw 56) and an engagement feature (Fig. 3 of Li, lock pin 310),     In addition, as inherently and implicitly taught by Napau in view of Li, the lock pin 310 would be abutted against the spindle screw 56 (whether or not notches are formed in the threaded portion of spindle screw 56), which means that when a force is exerted to the spindle screw 46, then such force would be transfer also to the lock pin 310.  Features of an apparatus may be recited either structurally or functionally. In re Schreiber, 128 F.3d 1473, 1478, 44 USPQ2d 1429, 1432 (Fed. Cir. 1997). See also MPEP § 2173.05(g).  The combined structure of Napau and Li inherently possess the force transferring mechanism as discussed above because the elongate shaft of Napau would be locked and directly touching with the lock pin / engagement feature especially at the deployed position/locking state, which means that the elongate shaft and the lock pin receive force exertion as if they are of one integral unit at the deployed position / locking state.
As a result, Napau in view of Li teaches wherein external forces experienced by the elongate shaft are transferred from the elongate shaft to the engagement feature.  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Napau and Li, and to modify Napau with Li under same rationale as previously discussed for claim 14 by virtue of claim 17 dependency upon claim 14.

Regarding claim 18, Napau fails to disclose wherein the transferred external force experienced by the engagement feature is transferred to the support bracket and the track assembly.  

However, Li teaches the engagement feature (Fig. 3 of Li, lock pin 310), and support bracket (Figs 3 and 4 of Li, guide piece 220), and track assembly (includes upper slide rail 200 in Fig. 4). In addition, as inherently and implicitly taught by Li, as shown in Fig. 3, there are reset springs 320 which are attached to the lock pin 310, and so as an external force is experienced by lock pin 310, which in turn would be transferred to the reset springs 320.  Because the reset springs 320 would be abutted to the guide piece 220, and the guide piece 220 is fixed to the upper slide rail 200 (Fig. 4), thus, transferred external force on the reset spring 320 would in turn be further transferred to the guide piece 220 and upper slide rail 200, respectively. Features of an apparatus may be recited either structurally or functionally. In re Schreiber, 128 F.3d 1473, 1478, 44 USPQ2d 1429, 1432 (Fed. Cir. 1997). See also MPEP § 2173.05(g).  Thus, Li inherently possess the force transferring mechanism as discussed above.
As a result, Napau in view of Li teaches wherein the transferred external force experienced by the engagement feature is transferred to the support bracket and the track assembly as recited in claim 18.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Napau and Li, and to modify Napau with Li under same rationale as previously discussed for claim 14 by virtue of claim 18 dependency upon claim 14.

Regarding claim 19, Napau discloses a rail assembly (Napau Fig. 1), comprising: a track assembly (Fig 1, seat track assembly 16) that defines an engagement aperture (see annotated figure (g) of Fig. 3 below, for the sake of compact prosecution, Examiner is interpreting “engagement aperture” as being “access aperture” shown in Fig. 3 due to the fact that “engagement aperture” is not expressly supported by specification nor drawings); 
Annotated Figure (g) of Fig. 3


    PNG
    media_image3.png
    633
    1148
    media_image3.png
    Greyscale

an elongate shaft (Fig. 2, spindle screw 56) mounted to the track assembly (Figs 1-3, spindle screw 56 mounted to seat track assembly 16); and a carriage assembly received within the track assembly (Figs 1 and 3, upper track 22 received within lower track 20 of the seat track assembly 16), the carriage assembly (Figs 1 and 3, upper track 22) comprising: a body portion having an exterior surface (Figs 2 and 3, a surface of upper wall 38 of upper track 22); a gear box (Figs 3-7, including gear 82, cylindrical worm 80, spindle nut, [0056], with covers 114, 116); and 40a slider bracket (Figs 3, 4, 7, upper track 22 includes a support member 74), the slider bracket comprising: a first ramp portion (Fig. 4, proximal arm 86); a second ramp portion (Fig. 4, distal arm 88), the first and second ramp portions being disposed on opposite sides of the slider bracket (Fig. 4, proximal arm 86 and distal arm 88 are on opposite sides of support member 74), the first and second ramp portions each defining a receiving aperture (Fig. 3 shows two apertures for proximal arm 86 and distal arm 88, Fig. 5 shows apertures 96, 102), and the elongate shaft being received through the receiving apertures of the first and second ramp portions (Figs 2 and 5 shows spindle screw 56 received through apertures of proximal arm 86 and distal arm 88); and an intermediate portion (Figs 4 and 5, base 84, [0057]) positioned between the first and second ramp portions (Figs 4 and 5, base 84 positioned between proximal arm 86 and distal arm 88), the elongate shaft and the gear box each being positioned between the intermediate portion and the exterior surface of the body portion of the carriage assembly (Figs 2 and 3, spindle screw 56 and gear box shown in Figs 3-7, (including gear 82, cylindrical worm 80, spindle nut, [0056], with covers 114, 116) each positioned between base 84 and a surface of upper wall 38 of upper track 22); and a support assembly mounted to the track assembly at the engagement aperture (Because Examiner could not find any support from drawings and/or the specification of instant application for the “engagement aperture”, as a result, for the sake of facilitating compact prosecution, Examiner is interpreting “engagement aperture” as being matched to “access aperture”, see annotated figure (g) of Fig. 3 above, which shows annotated “access aperture” defined by track assembly lower track 20.  Fig. 1, an assembly (not labelled) (shown in annotated figure (h) of Fig. 1 below) interpreted as a support assembly mounted at the access aperture, carriage assembly 50 in Fig. 3 and [0052]).
Annotated Figure (h) of Fig. 1

    PNG
    media_image4.png
    691
    1093
    media_image4.png
    Greyscale


However, Napau fails to disclose the support assembly having an engagement feature that is actuatable between a deployed position and a retracted position by contact with the slider bracket.  

Meanwhile, belonging to analogous art of automotive seat slide rail assembly, Li (CN 201961185U) teaches support assembly ([0032]-[0033], Fig. 2, locking assembly 300 and mounting plate 202) having an engagement feature (Fig. 3, lock pin 310) that is actuatable between a deployed position and a retracted position by contact with the slider bracket ([0040] lock pin 310 moves upward, so that locking component is at unlocking state, and upper slide rail 200 can slide relative to lower slide rail 100 (retracted position); [0041] and [0043], lock pin 310 moves downward, locking state is achieved for upper slide rail with respect to lower slide rail (deployed position); [0040]  bracket 330 moves upward through unlocking drive mechanism 400, to actuate movement of lock pin 310 in the unlocking state/retracted position).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Napau and Li, and to modify Napau with a locking mechanism which includes an engagement feature of Li based on at least the following reasons or rationales: [0002] of Li expressly describes that in order to maintain the seat body position after an adjustment to seat position is finished, a slide rail mechanism is further provided with a locking assembly to the slide rail mechanism so that upper slide rail and lower slide rail are locked in place. [0042] of Li expressly describes the locking mechanism of Li does not occupy any space in direction to the side of slide rail mechanism, but only to have longitudinal spatial movement of the slide rail mechanism, so as to make the slide rail mechanism occupying smaller space, thereby reducing interference with other device, so that the vehicle seat length adjuster rail assembly provides greater convenience to install.

Regarding claim 20, Napau fails to disclose wherein the engagement feature of the support assembly comprises: a first engagement member positioned at a first end of the engagement feature; a second engagement member positioned at the first end of the engagement feature, the first and second engagement members being spaced-apart from one another to define a receiving area therebetween, the first and second engagement members being received in upper and lower notches, respectively, of the elongate shaft when the first and second engagement members are in the deployed position; a stem portion from which the first and second engagement members outwardly extend, the stem portion defining a second end of the engagement feature; and a support bracket operably coupled to the track assembly, the support bracket comprising a rear wall that defines a receiving aperture, and the receiving aperture of the rear wall receiving the stem portion of the engagement feature.

However, Li teaches wherein the engagement feature (Fig. 5, lock pin 310) of the support assembly ([0032]-[0033], Fig. 2, locking assembly 300 and mounting plate 202) comprises: a first engagement member (see annotated figure (i) of Fig. 5 below)  positioned at a first end of the engagement feature (see annotated figure (i) of Fig. 5 below); a second engagement member (see annotated figure (i) of Fig. 5 below) positioned at the first end of the engagement feature (see annotated figure (i) of Fig. 5 below), the first and second engagement members being spaced-apart from one another to define a receiving area therebetween (see annotated figure (i) of Fig. 5 below), the first and second engagement members being received in upper and lower notches, respectively, of the elongate shaft when the first and second engagement members are in the deployed position (Referring to MPEP 2141, which recites in part: "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton."KSR, 550 U.S. at 421, 82 USPQ2d at 1397. "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle."Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ."Id. at 418, 82 USPQ2d at 1396”; therefore upon modification of Napau in view of Li as well as taking into account of the inferences and creative steps that a person of ordinary skill in the art would employ, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the first and second engagement members for the lock pin 310 of Li to be received in the added notches to the outer thread 66 of spindle screw 56 of Napau, so as to allow the lock pin 310 of Li to extend below the spindle screw 56 of Napau without damaging the outer thread 66 and also able to reach the locking windows 101 of Li.   In addition, it also make sense based on common sense inference and ordinary creativity for a person of ordinary skill in the art to recognize that adding notches at strategic locking positions along the outer thread of spindle screw would allow for improved locking by the lock pin at those strategic locking positions due to the fact that lock pin at the narrowed notch position serve as additional locking interference fit by the lock pin with respect to the spindle screw.
As a result, Napau in view of Li alongside common sense reasoning and modifications teaches wherein the first and second engagement members (see annotated figure (i) of Fig. 5 below) are received in the upper and lower notches respectively, of the elongate shaft when the first and second engagement members are in the deployed position.
Annotated Figure (i) of Fig. 5

    PNG
    media_image5.png
    724
    936
    media_image5.png
    Greyscale

Li further discloses a stem portion from which the first and second engagement members outwardly extend, the stem portion defining a second end of the engagement feature (referring to annotated figure (j) of Fig. 5 below showing an oval region of the lock pin 310 interpreted as being “stem portion” from which the first and second engagement members outwardly extends (refer also to above annotated figure (i) for Fig. 5);  “second end” of locking pin 310 is also identified in annotated figure (j) below):

Annotated Figure (j) of Fig. 5 
    PNG
    media_image6.png
    644
    930
    media_image6.png
    Greyscale

and a support bracket operably coupled to the track assembly (Figs 3 and 4, support bracket can be guide piece 220, coupled to track assembly includes upper slide rail 200 in Fig. 4), the support bracket comprising a rear wall that defines a receiving aperture, (Fig. 4, guide hole 221 on rear wall of guide piece 220) and the receiving aperture of the rear wall receiving the stem portion of the engagement feature (under broadest reasonable interpretation standard, Fig. 4, guide hole 221 of rear wall of guide piece 220 receives guide pin 340 (stem portion) of the engagement feature (Figs 3-4, interpreted alternatively as being 310/331/330/340 combined). 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DING Y TAN whose telephone number is (303)297-4271.  The examiner can normally be reached on Monday-Friday, 8:00 am MT-- 5:00 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eret McNichols can be reached on 571-270-7363.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/ERET C MCNICHOLS/Primary Examiner, Art Unit 3632